                                           Case 4:19-cv-05436-JST Document 42 Filed 11/16/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     BIJON HILL,                                         Case No. 19-cv-05436-JST (JSC)
                                                         Plaintiff,
                                   8
                                                                                             ORDER RE: DISCOVERY DISPUTE
                                                   v.
                                   9
                                                                                             Re: Dkt. No. 36
                                  10     WALMART INC.,
                                                         Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff contends that Defendant employed her on 10 occasions as a model for

                                  14   Defendant’s marketing material and did not pay her in the time required under California law to

                                  15   pay employees. Defendant contends that Plaintiff was an independent contractor and Plaintiff’s

                                  16   talent agency Scout Talent Management, LLC (“Scout”), not Defendant, was required to make

                                  17   payments to Plaintiff. Discovery has been referred to the undersigned magistrate judge. Now

                                  18   pending before the Court is a discovery dispute joint letter regarding Defendant’s motion to

                                  19   compel documents and interrogatory responses from Plaintiff. (Dkt. No. 36.) After carefully

                                  20   considering the docket and the parties’ written submission, the Court concludes that oral argument

                                  21   is unnecessary, see N.D. Cal. Civ. L.R. 7-1(b), and rules as set forth below.

                                  22          1.        Document Requests. Plaintiff shall produce documents reflecting payments from

                                  23   Scout to Plaintiff during the relevant time period. Plaintiff does not get to unilaterally decide

                                  24   which payments are relevant; Defendant is entitled to verify which payments were for Plaintiff’s

                                  25   work for Defendant and when those payments were made.

                                  26          Plaintiff represents that she does not have any copies of her representation agreement with

                                  27   Scout, whether in electronic form or otherwise. Defendant has not established that any

                                  28   representation agreements in Scout’s possession are currently within Scout’s possession, custody
                                           Case 4:19-cv-05436-JST Document 42 Filed 11/16/20 Page 2 of 2




                                   1   or control. However, as offered in the joint letter, Plaintiff shall ask Scout to provide her with a

                                   2   copy of all representation agreements that Scout had with Plaintiff and then promptly produce

                                   3   those to Defendant.

                                   4          With respect to the tax forms, Plaintiff’s insistence that such records are absolutely

                                   5   privileged is wrong. See Lawson v. GrubHub, Inc., No. 15-CV-05128-JSC, 2017 WL 1684964, at

                                   6   *1-2 (N.D. Cal. May 3, 2017). Defendant, however, does not address any of the caselaw

                                   7   governing production of tax records under California law. Further, there may be ways for

                                   8   Defendant to obtain the information it seeks—for example, a stipulation that Scout provided

                                   9   Plaintiff with a Form 1099—without actual production of the tax forms. Indeed, Defendant has

                                  10   propounded Requests For Admissions that may obviate the need for production of the actual tax

                                  11   forms. Accordingly, Defendant’s motion to compel tax documents is denied without prejudice.

                                  12          2.      Interrogatory Requests. Plaintiff shall respond to Interrogatories 5-7. The
Northern District of California
 United States District Court




                                  13   information is relevant to an issue in the case. Plaintiff put her other sources of income during the

                                  14   relevant time frame at issue by bringing this lawsuit. To the extent the responses contain private

                                  15   financial information, they can be provided subject to a protective order.

                                  16          3.      Requests for Admission. Plaintiff’s refusal to answer Requests for Admissions 4-

                                  17   7 is unsupported; she cites no case which provides a privilege to a plaintiff merely admitting that

                                  18   she received a Form 1099. Plaintiff shall answer those requests.

                                  19          This Order disposes of Docket No. 36.

                                  20          IT IS SO ORDERED.

                                  21   Dated: November 16, 2020

                                  22

                                  23
                                                                                                     JACQ
                                                                                                     JJACQUELINE
                                                                                                          QUELINE SCOTT CORL  CORLEY
                                                                                                                                  LEY
                                  24                                                                  United
                                                                                                      U      States
                                                                                                        it d St t M Magistrate
                                                                                                                       i t t JJudge
                                                                                                                                d
                                  25

                                  26
                                  27

                                  28
                                                                                          2
